Order affirmed and judgment absolute directed against appellant on the stipulation, with costs in all courts. No opinion. (Burr v. Commercial Travelers Mut. Acc. Assn., 295 N. Y. 294, 301-303; McGrail v. Equitable Life Assur. Soc., 292 N. Y. 419, 424-425; Mansbacher v. Prudential Ins. Co., 273 N. Y. 140, 144; Silverstein v. Metropolitan Life Ins. Co., 254 N. Y. 81, 84-85; Lewis v. Ocean Acc. & Guar. Corp., 224 N. Y. 18, 20-21.)
Concur: Chief Judge Conway and Judges Desmond, Dye, Fuld and Froessel. Judges Van Voorhis and Burke dissent and vote to reverse and dismiss the complaint on the authority of Wilcox v. Mutual Life Ins. Co. (265 N. Y. 665).